Citation Nr: 0843731	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for chloracne prior to 
May 24, 1999 and in excess of 30 percent from May 24, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from January 1968 
to September 1969 and from March 1972 to March 1974.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board notes that the veteran was deemed incompetent in a 
December 1995 rating decision.  His spouse was appointed as 
his fiduciary. 

The Board remanded this case in June 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

Evidence submitted by the veteran and received by the Appeals 
Management Center in July 2008 was not included in the June 
2008 supplemental statement of the case, and no waiver was 
received concerning this evidence.  The Board finds, however, 
that the evidence is duplicative of evidence previously of 
record and already considered by the RO.  The veteran's 
contentions are identical to those advanced by the veteran 
previously and also touch on the earlier effective date issue 
adjudicated by the Board in a June 2007 decision and March 
2008 denial of a motion for reconsideration.  The photos sent 
appear to be from the veteran's May 2008 VA examination and 
merely document visually the findings the examiner made in 
her report.  The Board finds no prejudice will result by the 
failure to remand the issue on appeal to the RO for 
consideration of this evidence.


FINDINGS OF FACT

1.  Prior to May 24, 1999, the medical evidence does not show 
that the veteran suffered chronic manifestations of chloracne 
requiring continuous treatment which would warrant 
entitlement to a compensable evaluation.  

2.  From May 24, 1999, the veteran's chloracne was manifested 
by itching, burning, bleeding, swelling, extensive lesions, 
superficial scars and disfigurement with comedone, papules, 
pustules and superficial cysts; the extent of face and neck 
affected has been less than 40 percent, but the trunk and 
torso is extensively affected; minor disfigurement of the 
face has been present, but without distortion and the veteran 
has not treated with steroid or immunosuppressive therapies.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
chloracne prior to May 24, 1999 have been not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800, 
7806, 7829 (2008).

2.  The criteria for a rating in excess of 30 percent for 
chloracne have not been met from May 24, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7800, 7806 (2002), Diagnostic Codes 7800, 7806, 7829 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  In the present 
matter a staged rating is necessary.

The Board notes that, effective August 30, 2002, new 
regulations were promulgated pertaining to the ratings for 
skin disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  There was no specific diagnostic code that addressed 
chloracne prior to August 30, 2002.  Prior to August 30, 
2002, the veteran's chloracne would be rated by analogy to 
eczema under DC 7806, which, provides a 10 percent rating for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
for a skin disorder with constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is assigned for a skin disorder with systemic 
or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118 (2002).

Current Diagnostic Code 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is rated noncompensably (0 percent) disabling.  
Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Under the amended version of the regulations chloracne is now 
specifically addressed in DC 7829, which provides for a 
noncompensable rating for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent; a 10 
percent rating for deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 percent of the face and 
neck, or; deep acne other than on the face and neck; and a 30 
percent for deep acne affecting 40 percent or more of the 
face and neck.  38 C.F.R. § 4.118 (2008).  Chloracne may also 
be rated as disfigurement of the head, face, or neck under 
revised DC 7800 or scars (DCs 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  Id.

Previously, 38 C.F.R. § 4.118, Diagnostic Code 7800, for 
disfiguring scars of the head, face or neck, provided a 
noncompensable rating was provided for slight disfigurement.  
A 10 percent evaluation was provided for moderate 
disfigurement.  A 30 percent evaluation was provided for 
severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent schedular evaluation was provided where there was 
complete or exceptionally repugnant deformity of one side of 
the face or marked or bilateral disfigurement.  When, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
under Code 7800 might be increased to 80 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

Under current Diagnostic Code 7800, a 10 percent evaluation 
is warranted for scars of the head, face, and neck when there 
is one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

History and Analysis

The veteran filed an original claim for service connection 
for skin rash due to exposure to Agent Orange that was 
received by the RO on October 18, 1993.  The RO denied this 
claim in a March 1994 rating decision, but the veteran did 
not file a timely appeal regarding this issue and it became 
final.  See 38 U.S.C.A. § 1705(c) (West 1991) (West 2002); 
38 C.F.R. § 20.302(a) (1993) (2008) (a claimant must file a 
notice of disagreement (NOD) with a determination by the 
agency of original jurisdiction (AOJ) within one year from 
the date notice of that determination is mailed); 38 C.F.R. 
§§ 3.104(a), 3.160(d).  

The veteran filed a claim to reopen that was received by the 
RO on May 24, 1999 and denied in a February 2000 rating 
decision.  The veteran filed a timely appeal and the issue 
was reopened and remanded by the Board in a March 2001 
decision.  Service connection was subsequently granted for 
chloracne pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806.  A noncompensable evaluation was assigned effective 
October 18, 1992 and a 10 percent rating was assigned from 
May 24, 1999.  The veteran was subsequently granted a 30 
percent rating from May 24, 1999, the date of the reopened 
claim.  The veteran has maintained his appeal regarding 
entitlement to a compensable rating for chloracne prior to 
May 24, 1999 and in excess of 30 percent from May 24, 1999.

The Board notes that on a VA Form 9 dated March 2004, the 
veteran contends that his service-connected chloracne should 
be rated under the diagnostic criteria for that disability, 
found at 38 C.F.R. § 4.118, Diagnostic Code 7829, rather than 
the diagnostic criteria assigned for eczema and dermatitis, 
found at 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  The veteran's primary 
diagnosis is post traumatic stress disorder, with no 
secondary diagnosis. 

VA treatment records from 1988 to 1999 show that the veteran 
was seen for psychiatric evaluation and treatment in 1989.  
He was referred for treatment of callosities and a fungal 
infection that involved the groin area.  Bilateral tinea 
cruris was treated and resolved while the veteran was 
hospitalized from October to November 1990.  The remainder of 
the VA treatment records from 1989 to November 1999 are 
negative for any complaints or treatment or diagnosis of a 
skin condition, to include chloracne.  

VA treatment records from 1999 to 2004 show diagnosis and 
treatment for chloracne.  In November 1999, the veteran 
reported to a physician recurring "boils" on back, ears, 
scrotum, face and ear for over 30 years.  The physician noted 
numerous subQ cysts on back, ears and face and discussed the 
possibility of oral accutane in the futures.  The veteran was 
diagnosed with chloracne.  An August 2001 treatment record 
noted that the veteran continued to have problems with 
recurring tender subQ acne cysts and furuncles on his neck, 
ears and torso.  The physician noted acne scars on face and 
torso and post inflammatory hyperpigmentation on the torso.  
A September 2004 dermatology consult noted an increased in 
the number of nodul-cystic lesions on torso, face and ears.  

An October 2004 VA examiner diagnosed the veteran with 
chloracne.  He noted that the veteran had cysts as well as 
nodules that were present and scars from previous lesions on 
his face, back, chest, lower abdomen, groin and buttocks and 
axilla.  There was some disfiguring of the face from the 
lesions, but no gross distortion.  The examiner noted that 
the veteran reported getting more lesions on his abdomen and 
back.  He did not treat with steroid or immunosuppressive 
medications, but used benzoperoxide daily.  About 1/100 of 
the face was affected, and 1/10000 of the whole body; 1/2 of 
the back and 1/500 of the body was affected; the chest, 1/4 
or about 1/1000 of the body; the abdomen, 1/4, about 1/1000 
of the body; buttocks, 1/2, about 1/500 of the body.  The 
veteran had comedones, pustules, superficial cysts and pus-
filled cysts present.  Scars were in various sizes with some 
.25. x. 50 and some 1 x 1.  Some scars were on both sides of 
the buttocks and these are hyperpigmented and some are 
slightly tender.  Some of these were depressed about 1/8 an 
inch and some are superficial.  There was no inflammation 
around the scars, no edema, no keloid, no induration and no 
inflexibility.  

An undated statement from the veteran's daughter indicates 
that her family has witnessed the veteran's skin disease 
flare-ups over the years.  The disease has worsened with 
continuous outbreaks; the boils smell, containing large 
amounts of blood and pus.  The family has observed chloracne 
on the veteran's legs, arms and buttocks, but the largest 
outbreak is on his side and back.  The severity and soreness 
of his condition has led to many restless nights, and the 
veteran suffers from pain and frustration.  

A September 2006 VA dermatology consult treatment record 
noted the veteran had nodules and cysts with scarring on the 
torso and buttocks.  Minocycline 100mg BID for 10 days and 
then 100 mg daily was prescribed.  

A May 2008 VA examiner noted that the veteran reported that 
his lesions are constantly recurring and he continues to 
develop new ones that evolve to the size of beans or grapes.  
The veteran relayed that his VA dermatologist advised him 
that no medication is ever going to help, so it was of no use 
anymore.  The dermatologist prescribed Minocycline in 2006 
for secondary bacterial infection coverage, but nothing for 
ongoing chronic usage.  The examiner noted that the veteran's 
symptoms included itching, burning, bleeding, swelling like 
hives at times and boils.  The examiner found that the 
veteran's skin involvement with chloracne was superficial, 
with comedone, papules, pustules and superficial cysts.  Her 
diagnosis was chloracne.  The extent of face and neck 
affected were less than 40 percent.  A 3 x 3 centimeter 
mobile, very tender cyst to the left thoracic spine was 
displayed.  No heat, pain or discharge was associated with 
the cyst.  The veteran's trunk was extensively involved in 
the chloracne, although his face, head, neck and extremities 
were generally spared.  He had at least 100 individual 
lesions on his torso, primarily in the old scarring stages.  
Most of the veteran's lesions were hyperpigmented, firm and 
raised, while others were pitted and had a loss of tissue 
volume.  The examiner noted that there had not been skin 
disease treatment in the past 12 months.  

A.  Prior to May 24, 1999

Based on the evidence of record, the Board finds that an 
initial compensable rating prior to May 24, 1999 is not 
warranted for the veteran's chloracne.  As this period is 
entirely before the change in rating criteria, effective from 
August 30, 2002, only the former rating criteria are 
considered for this period.

While the veteran contends that he is entitled to a 
compensable disability rating for his service connected 
chloracne prior to May 24, 1999, there is simply no medical 
evidence showing chronic manifestations of skin disease with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, prior to this time.  There is also 
no evidence that the veteran had any scars of the head, face, 
or neck with disfigurement.  

The Board specifically notes that aside from a fungal 
infection that involved the groin area and bilateral tinea 
cruris in 1989 and 1990, VA treatment records from 1989 to 
November 1999 are negative for any complaints, treatment or 
diagnosis of a skin condition, to include chloracne.  In 
fact, a number of the records specifically note no physical 
abnormalities.  

Therefore, the Board finds that a compensable initial rating 
prior to May 24, 1999 is not warranted for the veteran's 
chloracne.

B.  From May 24, 1999

Based on the evidence of record, the Board finds that an 
increased rating in excess of 30 percent is not warranted for 
the veteran's chloracne from May 24, 1999.

Prior to August 30, 2002, the veteran's chloracne would be 
rated by analogy to eczema under DC 7806.  The evidence of 
record shows that the veteran's chloracne from May 24, 1999 
has been characterized by itching, burning, bleeding, 
swelling, extensive lesions, superficial scars and 
disfigurement with comedone, papules, pustules and 
superficial cysts.  The extent of face and neck affected has 
been less than 40 percent, but the trunk and torso is 
extensively affected.  Minor disfigurement of the face has 
been present, but without distortion.  The veteran has not 
treated with steroid or immunosuppressive therapies.  

The veteran is receiving a maximum 30 percent rating under DC 
7829, therefore an analysis of other diagnostic codes are 
necessary to determine whether the current status of the 
veteran's chloracne warrants a higher evaluation.  

The veteran does not display the necessary symptoms such as 
systemic manifestations and ulceration, extensive crusting or 
chloracne affecting more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Thus, an evaluation in 
excess of 30 percent under either "old" or "new" DC 7806 
is not warranted.  All the medical evidence of record reveals 
that the veteran more closely approximates a 30 percent 
rating than a 40 or 50 percent rating for the veteran's 
chloracne under DC 7806.  

Also the veteran does not display the necessary symptoms of 
complete facial deformity or marked facial disfigurement, or 
gross distortion or four or five characteristics of 
disfigurement.  Thus, an evaluation in excess of 30 percent 
under either "old" or "new" DC 7800 is not warranted.  All 
the medical evidence of record reveals that the veteran more 
closely approximates a 30 percent rating than a 50 percent 
rating for the veteran's chloracne under DC 7800.  A higher 
rating using DC 7800 on the basis of scarring being the 
predominant disability is not supported by the evidence.

Consequently, the Board finds that the disability picture for 
the veteran's service-connected chloracne does not more 
nearly approximate the criteria for a higher evaluation than 
those for a 30 percent evaluation from May 24, 1999.  See 
Fenderson, supra.  In light of the above, a rating higher 
than 30 percent is not warranted.  38 C.F.R. § 4.7.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a June 2001 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a March 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in June 2004.  
March 2004 and September 2004 statements of the case (SOC) 
and November 2004 and June 2008 supplemental statements of 
the case (SSOC) explained what specific regulatory provisions 
govern his disability and why the increased rating claim 
remained denied.  The Board concludes that VA has met its 
duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  VA obtained SSA records.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial compensable rating for chloracne prior to May 24, 
1999 and an increased rating for chloracne in excess of 30 
percent from May 24, 1999 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


